Case 0:20-cv-60931-RAR Document 20 Entered on FLSD Docket 10/29/2020 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-60931-RAR

  ROGER BEAULIERE,

         Plaintiff,

  v.

  JETBLUE AIRWAYS CORPORATION, et al.,

        Defendants.
  _______________________________________/

                ORDER GRANTING PLAINTIFF’S MOTION FOR REMAND

         THIS CAUSE comes before the Court on Plaintiff’s Motion for Remand [ECF No. 3]

  (“Motion”) and Defendant JetBlue Airways Corporation’s Response in Opposition [ECF No. 7]

  (“Remand Response”). The Court having carefully reviewed the Motion, the Remand Response,

  and the record, and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED that Plaintiff’s Motion for Remand [ECF No. 3] is

  GRANTED. For the reasons set forth below, this case is REMANDED to the Circuit Court of

  the Seventeenth Judicial Circuit in and for Broward County, Florida.

                                          BACKGROUND

         On March 11, 2020, Plaintiff filed a Complaint in the Circuit Court of the Seventeenth

  Judicial Circuit in and for Broward County against Defendants JetBlue Airways Corporation

  (“JetBlue”) and Direct Airlines Services, Inc. See Complaint [ECF No. 1-2]. Plaintiff later

  dismissed Defendant Direct Airline Services, Inc. and amended his complaint to add Defendant

  ABM Industries Inc. (“ABM,” and together with JetBlue, “Defendants”).         See Amended

  Complaint [ECF No. 1-5]. The Amended Complaint alleges two counts of negligence—one



                                             Page 1 of 10
Case 0:20-cv-60931-RAR Document 20 Entered on FLSD Docket 10/29/2020 Page 2 of 10



  against each Defendant—stemming from an incident in which Plaintiff asserts he was injured after

  falling out of a wheelchair shortly after exiting a JetBlue flight. See generally id. Plaintiff claims

  that JetBlue was negligent because one of its employees and/or independent contractors failed to

  properly secure him in his wheelchair. Id. at 2-4. Similarly, Plaintiff alleges that ABM, as the

  owner and/or operator of said wheelchair, and as the entity that had possession and control of said

  wheelchair, failed in its duty to operate the device in a way that did not cause or contribute to his

  injuries. Id. at 4. Notably, the Amended Complaint does not plead a specific amount in damages.

         On May 8, 2020, Defendant JetBlue filed its Notice of Removal [ECF No. 1] (“Removal

  Notice”), alleging diversity jurisdiction under 28 U.S.C. section 1332(a), and Defendant ABM

  subsequently joined in JetBlue’s Notice of Removal, see [ECF No. 6]. In the Removal Notice,

  Defendants contend that the amount in controversy exceeds $75,000 based on Plaintiff’s medical

  bills and his pre-suit settlement demand letter, which “was many times in excess of $75,000.”

  Removal Notice at 3. Shortly thereafter, Plaintiff filed his First Motion to Remand [ECF No. 4],

  arguing that the pre-suit demand, standing alone, is insufficient to establish the amount in

  controversy; therefore, Defendants have failed to meet the requirements of federal jurisdiction. In

  its response, Defendant JetBlue counters that the pre-suit demand and its attachments do establish

  the amount in controversy because: 1) they show a demand by plaintiff for an amount in excess of

  $75,000; and 2) the records attached to the settlement demand show that Plaintiff incurred medical

  expenses totaling $32,607.27, which JetBlue notes is exclusive of future medical costs. See

  generally Remand Resp.

         In neither its Removal Notice nor its Remand Response did JetBlue provide the Court with

  the pre-suit settlement demand, citing privilege concerns. See Remand Resp. at 5. Because the

  demand is the sole basis on which JetBlue relies to establish the amount in controversy, the Court



                                              Page 2 of 10
Case 0:20-cv-60931-RAR Document 20 Entered on FLSD Docket 10/29/2020 Page 3 of 10



  required JetBlue to file, under seal, the demand and its attachments—“along with any supplemental

  documentation relied on to calculate the amount-in-controversy”—so that the Court could review

  it for purposes of making its jurisdictional determination.         Paperless Order [ECF No. 18].

  Accordingly, in its analysis, the Court will describe the contents of the pre-suit settlement demand

  only insofar as the parties have done so in their public filings.

                                         LEGAL STANDARD

         A defendant is permitted to remove a case from state court to federal court if the case could

  have been brought in federal court in the first instance. 28 U.S.C. § 1441. This includes actions

  where the federal court has diversity jurisdiction under 28 U.S.C. § 1332, which requires complete

  diversity of citizenship between the plaintiff and all defendants and an amount in controversy

  exceeding $75,000.     On a motion to remand, the removing party shoulders the burden of

  establishing federal subject matter jurisdiction. Conn. State Dental Ass’n v. Anthem Health Plans,

  Inc., 591 F.3d 1337, 1343 (11th Cir. 2009). “If at any time before final judgment it appears that

  the district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447.

  Critical to the analysis here, “[b]ecause removal jurisdiction raises significant federalism concerns,

  federal courts are directed to construe removal statutes strictly.” Univ. of S. Ala. v. Am. Tobacco

  Co., 168 F.3d 405, 411 (11th Cir. 1999). “Indeed, all doubts about jurisdiction should be resolved

  in favor of remand to state court.” Id.

         In determining whether subject matter jurisdiction exists, the Court focuses on the amount

  in controversy at the time of removal, not at any later point. Stern v. First Liberty Ins. Co., 424 F.

  Supp. 3d 1264, 1269 (S.D. Fla. 2020) (citations omitted). “To determine whether this standard is

  met, a court first examines whether it is facially apparent from the complaint that the amount in

  controversy exceeds the jurisdictional requirement.” Id. (citing Miedema v. Maytag Corp., 450



                                              Page 3 of 10
Case 0:20-cv-60931-RAR Document 20 Entered on FLSD Docket 10/29/2020 Page 4 of 10



  F.3d 1322, 1330 (11th Cir. 2006), abrogated on other grounds by Dudley v. Eli Lilly & Co., 778

  F.3d 909 (11th Cir. 2014)) (quotations omitted). “If the jurisdictional amount is not facially

  apparent from the complaint, the court should look to the notice of removal and may require

  evidence relevant to the amount in controversy at the time the case was removed.” Id.

         “Where, as here, the plaintiff has not pled a specific amount of damages, the removing

  defendant must prove by a preponderance of the evidence that the amount in controversy exceeds

  the jurisdiction requirement.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir.

  2010); see also 28 U.S.C. § 1332(a).       Although the removing party carries the burden in

  establishing that removal was proper, “a removing defendant is not required to prove the amount

  in controversy beyond all doubt or to banish all uncertainty about it.” Pretka, 608 F.3d at 754

  (citations omitted).   However, “[a] conclusory allegation in the notice of removal that the

  jurisdictional amount is satisfied, without setting forth the underlying facts supporting such an

  assertion, is insufficient to meet the defendant’s burden.” Williams v. Best Buy Co., Inc., 269 F.3d

  1316, 1320 (11th Cir. 2001) (citations omitted).

         As explained above, JetBlue relies on the pre-suit demand and Plaintiff’s medical records

  attached thereto to establish the amount in controversy. Both are proper evidence for the Court to

  consider in determining whether the amount in controversy is satisfied. See Shields v. Fresh

  Market, Inc., No. 19-cv-60725, 2019 WL 1648974, at *2 (S.D. Fla. Apr. 17, 2019) (“Courts have

  previously held that pre-suit demand letters can qualify as ‘other papers’ under 28 U.S.C. §

  1446(b)(3).”) (collecting cases); Sibilia v. Makita Corp., 674 F. Supp. 2d 1290, 1293 n.4 (M.D.

  Fla. 2009) (“[R]emoval would be appropriate if Defendant had used an ‘other paper’ under 28

  U.S.C. § 1446(b) to establish the jurisdictional amount, such as . . . medical bills or invoices

  establishing the amount of Plaintiff’s damages.”).



                                             Page 4 of 10
Case 0:20-cv-60931-RAR Document 20 Entered on FLSD Docket 10/29/2020 Page 5 of 10



         “While [a] settlement offer, by itself, may not be determinative, it counts for something.”

  Burns v. Windsor Ins. Co., 31 F.3d 1092, 1097 (11th Cir. 1994). Accordingly, “[s]ettlement offers

  do not automatically establish the amount in controversy for purposes of diversity jurisdiction.

  Instead, courts have analyzed whether demand letters merely reflect puffing and posturing, or

  whether they provide specific information to support the plaintiff’s claim for damages and thus

  offer a reasonable assessment of the value of the claim.” Gluth v. Am. Airlines, Inc., No. 2:19-cv-

  918-FtM-38MRM, 2020 WL 897986, at *2 (M.D. Fla. Feb. 25, 2020) (internal quotations and

  citations omitted); see also Moses v. Home Depot U.S.A., Inc., No. 13-60546-CIV, 2013 WL

  11977917, at *3 (S.D. Fla. June 19, 2013) (“While a pre-suit demand letter alone may not be

  determinative of the amount in controversy when it reflects ‘puffing’ and ‘posturing,’ a demand

  letter that provides specific information to support the plaintiff’s claim for damages is entitled to

  more weight.”) (internal alterations and quotations omitted).

                                              ANALYSIS

         There are many reasons why the dollar amount a plaintiff offers to settle a claim before

  commencing litigation would be considerably higher than the ultimate amount in controversy. For

  example, a plaintiff could simply be wishing to “start high” to induce a higher counteroffer from

  the defendant, or a plaintiff could be factoring in a defendant’s wish to avoid the tangential costs

  of litigation, such as attorney’s fees or potential damage to a defendant’s public reputation. Given

  the range of possible considerations that go into a settlement offer, the number a plaintiff offers to

  settle a claim cannot, standing alone, create federal jurisdiction. Accordingly, where, as here, a

  defendant relies on a pre-suit demand letter to establish the amount in controversy, the key question

  is whether the settlement demand contains specific evidence substantiating the plaintiff’s offer.

  Shields, 2019 WL 1648974, at *2 (explaining that while a “demand letter, standing alone, may not



                                              Page 5 of 10
Case 0:20-cv-60931-RAR Document 20 Entered on FLSD Docket 10/29/2020 Page 6 of 10



  be enough to satisfy the jurisdictional amount,” when “combined with” supporting documentation,

  it can establish the amount in controversy). In this case, the answer to that question is no.

          Here, the pre-suit demand is in excess of the jurisdictional amount but sets forth damages

  for past medical expenses in the amount of only $32,607.27. See Removal Notice at 3; Remand

  Resp. at 3-5. Critically, the demand makes no explicit mention—nor so much as an estimation—

  as to the value of future medical expenses. As a result, the demand letter here differs substantially

  from cases where courts have found the pre-suit demand letter sufficient to establish the amount

  in controversy.

          In such cases, the pre-suit demand letter detailed, or at least estimated with some level of

  specificity and evidentiary support, the plaintiff’s past and future medical expenses exceeding the

  jurisdictional amount. For example, in Wilson v. Target Corp., we found that a pre-suit demand

  letter “delineate[d] the extent of [Plaintiff’s] injuries, the physicians who ha[d] treated her, and the

  medical care she received from each of those physicians. [Plaintiff] claim[ed] [in the letter] to

  have incurred in excess of $100,000.00 in medical expenses and estimate[d] her future medical

  expenses [would] be over $1 million.” No. 10–80451–CIV, 2010 WL 3632794, at *4 (S.D. Fla.

  Sept. 14, 2010). Thus, we concluded that “[b]ecause of this detail, the pre-suit demand [could] be

  considered reliable evidence that [Plaintiff]’s damages [would] exceed $75,000.” Id. (emphasis

  added); see also Gluth, 2020 WL 897986, at *2 (finding pre-suit demand letter adequately

  demonstrated the amount-in-controversy where “[p]laintiff present[ed] a list of his future medical

  expenses based on recommendations from his physician. These expenses are itemized, and

  Plaintiff present[ed] a cost for each item of treatment rather than a lump sum. Plaintiff also

  explain[ed] the detailed methodology he used to calculate his past and future economic losses.”);

  Livolsi v. State Farm Mut. Auto. Ins. Co., No. 17-CV-80407, 2017 WL 7792572, at *2 (S.D. Fla.



                                               Page 6 of 10
Case 0:20-cv-60931-RAR Document 20 Entered on FLSD Docket 10/29/2020 Page 7 of 10



  June 30, 2017) (remand avoided based, in part, on demand letter that “unlike the plaintiff’s demand

  letter in [another case], [was] specific and detail[ed] past and future medical expenses” exceeding

  the jurisdictional threshold); La Rocca v. Stahlberger, 676 F. Supp. 2d 1347, 1349-50 (S.D. Fla.

  2009) (finding pre-suit demand package sufficiently demonstrated the amount in controversy

  where “[t]o satisfy its burden, [d]efendant point[ed] to medical reports wherein the lowest estimate

  of [p]laintiff’s future medical bills would be $2,000 per year,” which, based on plaintiff’s age, was

  likely to exceed the jurisdictional amount when combined with the medical expenses already

  incurred by plaintiff). While the pre-suit demand letter here contains medical records related to

  Plaintiff, some of which hint at the possibility of future medical expenses, the letter makes no effort

  whatsoever to estimate those expenses—much less estimate them with the requisite evidentiary

  support our caselaw requires.

         Nor is this a case in which the plaintiff’s well-supported quantified damages come close to

  $75,000, and the defendant seeks to make up the difference with plausible estimates or other

  logical inferences by the Court. In Katz v. J.C. Penney Corp., for example, plaintiffs had sought

  $58,995.78 for past medical expenses in their pre-suit demand package, leaving a balance of

  $16,004.02 to meet the $75,000 jurisdictional amount. No. 09-CV-60067, 2009 WL 1532129, at

  *6 (S.D. Fla. June 1, 2009). We found that “[t]aking into account that the balance represent[ed]

  less than one half of the [p]laintiff’s own estimate of $39,800 in future medical costs and [p]laintiff

  [sought] additional damages for pain and suffering, . . . [d]efendant ha[d] established by a

  preponderance of the evidence that the jurisdictional amount had been satisfied.” Id.; see also

  Henderson v. Dollar Gen. Corp., No. 07-0799-CG-M, 2009 WL 959560, at *4 (S.D. Ala. Apr. 7,

  2009) (finding the amount in controversy satisfied where plaintiff’s quantified damages meant that

  the “defendant need[ed] only make up a difference of less than $10,000 in controversy to keep this



                                              Page 7 of 10
Case 0:20-cv-60931-RAR Document 20 Entered on FLSD Docket 10/29/2020 Page 8 of 10



  case in federal court” and “‘a fair and impartial mind’ would clearly find that years of pain in

  addition to the other elements of damage that the plaintiffs claim[ed] add[ed] up to a dispute of at

  least that amount.”) (quoting Lowery v. Ala. Power Co., 483 F.3d 1184, 1220-21 (11th Cir. 2007)).

         Here, by contrast, Plaintiff seeks only $32,607.27 for past medical expenses, a figure that

  is less than half the jurisdictional amount, leaving a balance of $42,392.73 and forcing the Court

  to take quite a leap in inferring that the amount in controversy can be met. Neither the Removal

  Notice nor the Remand Response points to any other damages sought by Plaintiff in his Amended

  Complaint besides his past and future medical expenses. And even if JetBlue had pointed to, for

  example, Plaintiff’s seeking of damages for lost earnings as additional evidence supporting the

  amount in controversy, it would still need to identify something in the record substantiating those

  damages. Cf. Moses, 2013 WL 11977917, at *3 (explaining that the pre-suit demand package

  “upon which [d]efendant relied did not merely demand $255,000.00 to settle the case with no

  support for the amount claimed” because it provided detailed medical expenses along with income

  tax statements supporting plaintiff’s damages claim for loss of earning capacity.).

         While “[t]he Court may [] use its judicial experience and make reasonable inferences and

  deductions to determine the amount in controversy,” Stern, 424 F. Supp. 3d at 1269, this can only

  be done when the “removing defendant makes specific factual allegations establishing jurisdiction

  and can support them (if challenged by the plaintiff or the Court) with evidence . . .” Pretka., 608

  F.3d at 754. Because JetBlue can only provide record support for less than half of the jurisdictional

  amount, the Court rejects its invitation to infer that future medical expenses sought by Plaintiff

  make up the difference. See Jeffers v. State Farm Mut. Auto. Ins. Co., No. 3:09-cv-1097-J-34JBT,

  2010 WL 11623391, at *5 (M.D. Fla. July 19, 2010) (“The total of medical bills ($58,508.80) and

  other damages actually delineated [in a pre-suit demand letter] [did] not reach the $100,000



                                             Page 8 of 10
Case 0:20-cv-60931-RAR Document 20 Entered on FLSD Docket 10/29/2020 Page 9 of 10



  demanded or exceed the $75,000 . . .Whatever value such a letter might have in another case, the

  Court's ‘reasonable deductions, reasonable inferences, and other reasonable extrapolations,’ from

  the Demand Letter in this case . . . leave the Court of the view that the [] demand is indicative more

  of puffing and posturing for settlement than of an honest assessment of the value of the claims in

  this action.”) (quoting Pretka, 608 F.3d. at 754).

          Finally, JetBlue’s argument that “[P]laintiff has not contested the amount requested in the

  pre-suit demand, the veracity of the medical information therein, or the potential future medical

  costs in connection with treatment of the [Plaintiff]” does not alter the analysis. Remand Resp. at

  4. Plaintiff has contested that the amount requested in the settlement demand was a reasonable

  assessment of his claim. Mot. to Remand at 6. But even if Plaintiff had not contested this point,

  this would still not be determinative of the amount in controversy. It is JetBlue’s burden to

  demonstrate the jurisdictional amount by a preponderance of the evidence, and it cannot do so

  simply by asserting that Plaintiff does not deny that his claims exceed that amount. See Williams,

  269 F.3d at 1319 (rejecting assertion that plaintiff’s refusal to stipulate that her claims did not

  exceed $75,000.00, without more, satisfied defendant’s burden on the jurisdictional issue).

          JetBlue’s assertion that Plaintiff does not contest the contents of the demand letter fails to

  alter the analysis for the same reason: JetBlue has not met its burden of showing that the contents

  of the letter establish the requisite jurisdictional amount. A plaintiff’s failure to contest the veracity

  of the information in a pre-suit demand is relevant only when that information establishes the

  amount in controversy. See, e.g., Katz, 2009 WL 1532129, at *6 (considering plaintiff’s “failure

  to contest[] the veracity of the information in the[] pre-suit demand package or the amounts alleged

  in the Notice of Removal” only after “conclud[ing] that [d]efendant ha[d] established by a

  preponderance of the evidence that the jurisdictional amount ha[d] been satisfied.”).



                                                Page 9 of 10
Case 0:20-cv-60931-RAR Document 20 Entered on FLSD Docket 10/29/2020 Page 10 of 10



          Ultimately, the Court finds that the pre-suit demand letter relied upon by JetBlue to

   establish the amount in controversy is more indicative of puffing and posturing than a reasonable

   assessment of Plaintiff’s claims because it lacks specific information substantiating Plaintiff’s

   damages. See Moses, 2013 WL 11977917, at *3. At best, “the [d]emand [l]etter may indicate that

   the amount in controversy potentially exceeds $75,000, but it does not demonstrate ‘by a

   preponderance of the evidence that the amount in controversy can more likely than not be

   satisfied.’” Jeffers, 2010 WL 1162391, at *5 (quoting Kirkland v. Midland Mortg. Co., 243 F.3d

   1277, 1281 n.5 (11th Cir. 2001)) (emphasis in original); accord Remand Resp. at 4 (referring to

   “the potential future medical costs” related to Plaintiff’s alleged injuries) (emphasis added).

   Therefore, because considerable doubt remains as to whether the amount in controversy is

   jurisdictionally sufficient, that doubt is “resolved in favor of remand to state court.” Univ. of S.

   Ala., 168 F.3d at 411.

                                            CONCLUSION

          Based on the foregoing, the Court finds that JetBlue has failed to “prove by a

   preponderance of the evidence that the amount in controversy exceeds the jurisdiction

   requirement.” Pretka, 608 F.3d at 752. Accordingly, it is hereby

          ORDERED AND ADJUDGED that Plaintiff’s First Motion to Remand [ECF No. 4] is

   GRANTED. This case is REMANDED to the Circuit Court of the Seventeenth Judicial Circuit

   in and for Broward County. The Clerk of Court is directed to CLOSE this case. All pending

   motions are DENIED AS MOOT.

          DONE AND ORDERED in Fort Lauderdale, Florida this 29th day of October, 2020.



                                                            _________________________________
                                                            RODOLFO A. RUIZ II
                                                            UNITED STATES DISTRICT JUDGE

                                             Page 10 of 10
